Citation Nr: 0419629	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an injury to the thumb 
and index finger, right hand.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1960, and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for an injury to 
the thumb and index finger of the right hand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102,  5103(b)) 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran submitted statements dated in January and 
December 2003 from J. S. Miller, M.D..  Dr. Miller stated 
that the veteran had positive films and noted significant 
swelling in his right third finger distally in 1997.  Plain 
film revealed a foreign object of dense metal on the other 
middle phalanx.  In the January 2003 statement, Dr. Miller 
stated that the veteran reported a shrapnel injury to his 
right hand with foreign body in 1961.  The veteran had seen 
"Dr. Danaher," who aspirated the incision and drained 
lesions from this in the past.  Dr. Miller noted that the 
injury occasionally bothered the veteran and observed that it 
was very radiodense and coincided with shrapnel.  In the 
December 2003 statement, Dr. Miller stated that it was "more 
likely than not" that the shrapnel was "a result of his 
prior military service."  Dr. Miller's treatment records are 
not part of the claims folder, nor are the treatment records 
of Dr. Danaher.  

Also, at his February 2004 hearing, the veteran testified 
that he was seen at the Yukon Medical Center emergency room 
in Torrington, Connecticut, in the spring and summer of 1988.  
Treatment records from the Yukon Medical Center are not part 
of the claims folder.

VA has a duty to obtain records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  An examination is 
necessary in this case, so that a medical professional can 
review the entire record and express an opinion as to the 
relationship between current disability, and the reported 
injury in service.

Accordingly, this case must be REMANDED for the following 
action: 

1.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment from Dr. J. Miller, 
Dr. Danaher, and the Yukon Medical Center 
in Torrington, Connecticut.

2.  The veteran should be afforded an 
examination of the right hand.  The 
examiner should be provided with the 
veteran's claims folder for review in 
conjunction with the examination.  The 
examiner should report any current right 
hand and finger disability.  For each 
such disability the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that it is related 
to a shrapnel or other injury during 
active service.  All indicated diagnostic 
studies should be performed.

2.  Thereafter, the RO or AMC should 
readjudicate the veteran's claim.  If the 
benefit remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

